Appeal from an award for disability following a recurrent hernia. There had been an operation for the original hernia. Appellants assert that the later developments followed a second original hernia, and that the new insurance carrier should respond. The evidence sustains the finding that the March, 1935, hernia was a recurrence of the one suffered in July, 1934. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Schenek, JJ.